Citation Nr: 1208579	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-21 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for osteochondroma of the left hip, evaluated at 20 percent disabling on and after April 20, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which increased the rating for the Veteran's left hip disability to 20 percent, effective July 27, 2005.  The Veteran appealed this assigned rating.  

In January 2010, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

In May 2010, the Board denied entitlement to a rating in excess of 20 percent for the Veteran's left hip disability prior to April 19, 2007.  The Board remanded the issue of entitlement to a rating in excess of 20 percent on and after April 20, 2007, for additional development.  Following completion of the requested development, the case has been returned to the Board for further appellate review.


FINDING OF FACT

Since April 20, 2007, the Veteran's osteochondroma of the left hip has not been manifested by malunion of the femur with marked knee or hip disability or by a limitation of left hip flexion to 20 degrees or less.


CONCLUSION OF LAW

Since April 20, 2007, the criteria for an evaluation greater than 20 percent for osteochondroma of the left hip has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5255 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2006 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In a July 2006 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a July 2011 supplemental statement of the case.  Thus, any timing error as to VCAA notice was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The RO obtained VA treatments records, and the Veteran most recently underwent a VA examination in August 2010.  In short, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on 'greater limitation of motion due to pain on use.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

Disabilities of the hip and thigh are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 (2011).  At the outset, the Board observes that there is no evidence of ankylosis of the hip or flail joint.  Hence, 38 C.F.R. § 4.71a, Diagnostic Codes 5250 and 5254 are not for consideration.  In addition, Diagnostic Codes 5251(limitation of extension of the thigh) and 5253 (impairment of the thigh) do not offer ratings in excess of 20 percent and need not be considered further.

The Veteran's current 20 percent rating has been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255, which pertains to impairment of the femur.  Under this code, malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation, while malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  

The words 'moderate' and 'marked' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  

The Board will also consider whether a rating in excess of the current 20 percent may be assigned under Diagnostic Code 5252 for limitation of flexion of the thigh.  Diagnostic Code 5252 assigns a 30 percent rating for flexion limited to 20 degrees.  38 C.F.R. § 4.71a.

Normal ranges of hip motion are hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Turning to the evidence for the period on appeal, an October 2007 VA radiology report notes that a "large osseous projection extending from the superolateral acetabulum is once again identified and unchanged" from October 2006.  

The Veteran testified at his January 2010 Board hearing that his left hip disorder had worsened.  He reported that it was more painful, stiff, and that it popped and creaked in cold weather.  He asserted that he had to keep changing positions when sleeping.  He also reported that the hip bothered him when he walked more than 50 to 100 feet, and that he had fallen due to the disability.  He reported difficulties standing up and standing still.  He described taking increased quantities of pain medication, and testified that he was not nearly as active as he used to be due to his hip disability.  

An August 2010 VA examination report notes that the Veteran was retired and able to handle his activities of daily living without difficulty.  He walked with a cane and wore no hip appliance.  There was no gross deformity of the hip on examination.  Flexion was limited from 0 to 90 degrees with a physical fixation at that point.  The Veteran had mild discomfort with forced flexion.  There was no increase in the symptoms with three repetitions.  External rotation was from 0 to 30 degrees, and internal rotation was from 0 to 20 degrees.  Repetitive testing did not cause pain.  Adduction was from 0 to 25 degrees with pain at the extremes of motion.  Three repetitions did not cause any increase in symptoms.  The examiner diagnosed "[l]eft hip exostoses of the acetabulum probably posttraumatic which limits the range of motion of the hip." 

Based on the above, the Board finds that the Veteran's left hip symptoms are consistent with no more than a moderate hip disability.  The above findings do not justify a rating in excess of 10 percent under Diagnostic Code 5252 or 5255, as limitation of flexion was to no less than 90 (out of 125) degrees.  These findings do not qualify for a rating in excess of 20 percent under Diagnostic Code 5252, which assigns a 30 percent rating for flexion limited to 20 degrees or fewer, and represent no more than moderate disability under Diagnostic Code 5255.  In the absence of evidence of false motion or nonunion (with or without loose motion), an increased rating is not warranted under the other rating criteria of Diagnostic Code 5255.

The medical records dated since the April 2007 VA examination report do not objectively depict a worsening of the Veteran's left hip disability in comparison to the records from on and before the April 2007 examination such that the criteria for a rating in excess of 20 percent are now satisfied.  The Board's conclusion takes into account the DeLuca factors of pain at the ends of motion that was noted on the August 2010 VA examination report and the absence of increased symptoms following repetitive use.  The August 2010 VA examination report also indicates that the impairment caused by the large exostosis is already measured by limitations in his range of motion.  Therefore, the Board finds that a rating in excess of 20 percent is not warranted.

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria set forth reasonably describe the disability levels and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id.

 
ORDER

Entitlement to an increased evaluation for osteochondroma of the left hip, evaluated at 20 percent disabling on and after April 20, 2007, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


